DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 8-11 and 19-23 of prior U.S. Patent No. 10,835,924. This is a statutory double patenting rejection.
Current application 17/099,314
Conflicting patent US 10,835,924
1. A haptic transducer device, comprising: 

a magnetic assembly including a yoke, an inner cavity formed by the yoke, and a magnet disposed within the inner cavity; 

a diaphragm having a top surface, a ledge projecting below and outwards relative to the top surface, and a sidewall extending downwards from the ledge towards the inner cavity; 

a suspension extending concentrically around the diaphragm and including a plurality of arms extending between an inner edge of the suspension and an outer edge of the suspension, the inner edge being attached to the ledge of the diaphragm and the outer edge being attached to the outer ledge of the yoke; and 

a coil attached to the sidewall of the diaphragm and suspended within the inner cavity below the suspension.
1. A haptic transducer device, comprising: 

a magnetic assembly including a yoke, an inner cavity formed by the yoke, and a magnet disposed within the inner cavity; 

a diaphragm having a top surface, a ledge projecting below and outwards relative to the top surface, and a sidewall extending downwards from the ledge towards the inner cavity; 

a suspension extending concentrically around the diaphragm and including a plurality of arms extending between an inner edge of the suspension and an outer edge of the suspension, the inner edge being attached to the ledge of the diaphragm and the outer edge being attached to the outer ledge of the yoke; 


a coil attached to the sidewall of the diaphragm and suspended within the inner cavity below the suspension; and 
2/1. wherein an inner diameter of the ledge of the diaphragm is less than a diameter of the coil.
2/1. wherein an inner diameter of the ledge of the diaphragm is less than a diameter of the coil.
3/1. wherein an overall diameter of the diaphragm is greater than or equal to the diameter of the coil.
3/1. wherein an overall diameter of the diaphragm is greater than or equal to the diameter of the coil.
4/1. further comprising one or more electrical leads disposed on the diaphragm and coupled to the coil via fixed electrical connections.
4/1. further comprising one or more electrical leads disposed on the diaphragm and coupled to the coil via fixed electrical connections.
5/4. wherein the fixed electrical connections are formed by one or more electrical wires respectively coupling the one or more 22PATENT027682-8066 electrical leads to the coil, and one or more channels for securely housing the respective electrical wires.
5/4. wherein the fixed electrical connections are formed by one or more electrical wires respectively coupling the one or more electrical leads to the coil, and one or more channels for securely housing the respective electrical wires.
6/1. wherein a diameter of the inner edge of the suspension is less than a diameter of the coil.
6/1. wherein a diameter of the inner edge of the suspension is less than a diameter of the coil.
7/1. further comprising an attachment groove integrated into the top surface of the diaphragm and configured for receiving attachment structures included on a footwear insole.
1. an attachment groove integrated into the top surface of the diaphragm and configured for receiving attachment structures included on a footwear insole.
8/1. wherein an overall diameter of the device is substantially equal to an overall diameter of the yoke.
8/1. wherein an overall diameter of the device is substantially equal to an overall diameter of the yoke.
9/1. wherein the yoke forms at least part of an outer housing of the device.
9/1. wherein the yoke forms at least part of an outer housing of the device.
10/1. wherein a center of gravity of the device is substantially aligned with a central axis of the coil.
10/1. wherein a center of gravity of the device is substantially aligned with a central axis of the coil.
11/1. wherein a top end of the coil is attached to the sidewall of the diaphragm and a bottom end of the coil hangs between the yoke and the magnet.
11/1. wherein a top end of the coil is attached to the sidewall of the diaphragm and a bottom end of the coil hangs between the yoke and the magnet.
12. A haptic transducer, comprising: 

a housing comprising an outer ledge surrounding an inner cavity; 

a diaphragm at least partially positioned within the inner cavity; 

an attachment groove integrated into a top surface of the diaphragm and configured for receiving attachment structures included on a footwear insole; 23PATENT027682-8066 

an annular suspension coupled to the outer ledge of the housing and extending concentrically around the diaphragm; and 

a coil coupled to the diaphragm and suspended within the inner cavity.
19. A haptic transducer, comprising: 

a housing comprising an outer ledge surrounding an inner cavity; 

a diaphragm at least partially positioned within the inner cavity; 

an attachment groove integrated into a top surface of the diaphragm and configured for receiving attachment structures included on a footwear insole; 

an annular suspension coupled to the outer ledge of the housing and extending concentrically around the diaphragm; and 

a coil coupled to the diaphragm and suspended within the inner cavity.
13/12. wherein the housing includes a magnetic assembly comprising a magnet surrounded by a yoke, the yoke forming the inner cavity and comprising the outer ledge.
20/19. wherein the housing includes a magnetic assembly comprising a magnet surrounded by a yoke, the yoke forming the inner cavity and comprising the outer ledge.
14/12. further comprising one or more electrical leads disposed on the diaphragm and coupled to the coil via fixed electrical connections.
21/19. further comprising one or more electrical leads disposed on the diaphragm and coupled to the coil via fixed electrical connections.
15/12. wherein an inner edge of the suspension is coupled to an inner ledge of the diaphragm, and the inner diameter of the inner ledge is less than a diameter of the coil.
22/19. wherein an inner edge of the suspension is coupled to an inner ledge of the diaphragm, and the inner diameter of the inner ledge is less than a diameter of the coil.
16/12. wherein a center of gravity of the device is substantially aligned with a central axis of the coil.
23/19. wherein a center of gravity of the device is substantially aligned with a central axis of the coil.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fresard (US 4,506,117) in view of Buos et al. (US 7,372,968).
Regarding claim 1, Fresard teaches a haptic transducer device (5), comprising:
a magnetic assembly including a yoke (11) , an inner cavity formed by the yoke (11), and a magnet (14, 15) disposed within the inner cavity (FIG 3);
a diaphragm having a top surface, a ledge projecting below and outwards relative to the top surface, and a sidewall (7) extending downwards from the ledge towards the inner cavity (FIG 3);
a suspension (10) extending concentrically around the diaphragm and attached to the outer ledge of the yoke (11; FIG 3); and
a coil (8) attached to the sidewall (7) of the diaphragm and suspended within the inner cavity below the suspension (10).

    PNG
    media_image1.png
    498
    844
    media_image1.png
    Greyscale

Fresards fails to teach the suspension including a plurality of arms extending between an inner edge of the suspension and an outer edge of the suspension, the inner edge being attached to the ledge of the diaphragm and the outer edge being attached to the outer ledge of the yoke.
Buos teaches the suspension (60) including a plurality of arms (67) extending between an inner edge of the suspension (60) and an outer edge (68) of the suspension (60), the inner edge being attached to the ledge of the diaphragm (52) and the outer edge (68) being attached to the outer ledge (64) of the yoke (56).

    PNG
    media_image2.png
    554
    576
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fresard to incorporate Buos’ teaching the suspension including a plurality of arms extending between an inner edge of the suspension and an outer edge of the suspension, the inner edge being attached to the ledge of the diaphragm and the outer edge being attached to the outer ledge of the yoke, for the advantages of supporting the diaphragm relative to the yoke for reducing moment acting on the suspension (abstract).
	Regarding claim 2/1, Fresard in view of Buos was discussed above in claim 1. Fresard further teaches wherein an inner diameter of the ledge of the diaphragm is less than a diameter of the coil (8).
	Regarding claim 3/1, Fresard in view of Buos was discussed above in claim 1.
Fresard further teaches wherein an overall diameter of the diaphragm is greater than or equal to the diameter of the coil (8; FIG 5). 
	Regarding claim 4/1, Fresard in view of Buos was discussed above in claim 1.
Fresard further teaches further comprising one or more electrical leads (9) disposed on the diaphragm and coupled to the coil (8) via fixed electrical connections (FIG 3).
	Regarding claim 5/4, Fresard in view of Buos was discussed above in claim 4.
Fresard further teaches wherein the fixed electrical connections are formed by one or more electrical wires respectively coupling the one or more 22PATENT027682-8033electrical leads (9) to the coil (8), and one or more channels for securely housing the respective electrical wires.

    PNG
    media_image3.png
    498
    844
    media_image3.png
    Greyscale

	Regarding claim 6/1, Fresard in view of Buos was discussed above in claim 1.
Fresard further teaches wherein a diameter of the inner edge (resting on the ledge of the diaphragm) of the suspension (10) is less than a diameter of the coil (8).
	Regarding claim 8/1, Fresard in view of Buos was discussed above in claim 1.
Fresard further teaches wherein an overall diameter of the device (5) is substantially equal to an overall diameter of the yoke (11).
	Regarding claim 9/1, Fresard in view of Buos was discussed above in claim 1.
Fresard further teaches wherein the yoke (11) forms at least part of an outer housing of the device (5; FIG 3).
	Regarding claim 10/1, Fresard in view of Buos was discussed above in claim 1.
Fresard further teaches wherein a center of gravity of the device (5) is substantially aligned with a central axis of the coil (8; FIG 3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fresard (US 4,506,117) in view of Buos et al. (US 7,372,968) as applied to claim 1 above, and further in view of Azima et al. (US 6,618,487).
	Regarding claim 11/1, Fresard in view of Buos was discussed above in claim 1.
Fresard in view of Buos fails to teach wherein a top end of the coil is attached to the sidewall of the diaphragm and a bottom end of the coil hangs between the yoke and the magnet.
Azima teaches wherein a top end (17) of the coil (3, 4) is attached to the sidewall of the diaphragm (2) and a bottom end of the coil (3, 4) hangs between the yoke (6) and the magnet (5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fresard in view of Buos to incorporate Azima’s teaching wherein a top end of the coil is attached to the sidewall of the diaphragm and a bottom end of the coil hangs between the yoke and the magnet, to secure the coil to the resonant member to be vibrated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834